Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/14/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 2-11 and 14-21 are pending and are presented for examination.  
Claims 2-11 and 14-21 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claims 8 and 10, the specific limitations of “wherein the motor satisfies R2/R1 < 0.95 and T2/T1 < 1, where R1 is a maximum radius of the main magnet part, R2 is a distance from a rotation axis of the rotor to the magnetic sensor, T1 is the thickness of the first magnetic pole part, and T2 is the thickness of the second magnetic pole part” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-7, 9 and 11 are also allowable for depending on claim 8. 
Claims 14-21 are also allowable for depending on claim 10. 


Prior art, POZMANTIR et al (US 20180145565 A1), teaches claim 8 of 10/19/2021, but failed to teach the feature (R1, R2) indicated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/JOHN K KIM/Primary Examiner, Art Unit 2834